Citation Nr: 1827453	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for diabetic nephropathy with hypertension from March 19, 2004 to December 11, 2016; and higher than 80 percent from December 12, 2016. 

3.  Entitlement to an earlier effective date than February 24, 2009 for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).

The Veteran served on active duty from March 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, respectively, granted service connection for PTSD, assigning an initial 50 percent rating effective February 24, 2009; granted service connection for diabetic nephropathy with hypertension assigning an initial 30 percent rating effective December 12, 2008; and granted a TDIU with an effective date of February 24, 2009.

The Veteran timely appealed the initial ratings and the effective dates assigned.

In an August 2012 rating decision, an effective date of March 19, 2004 was awarded for hypertension alone, and a noncompensable rating was assigned for hypertension from that date forward.  Then, in a November 2015 rating decision, an effective date of October 12, 2004, was awarded for diabetic nephropathy with hypertension.  Thus, service connection for hypertension, rated noncompensable, was in effect from March 19, 2004, until October 12, 2004.  Then, the disability was recharacterized as diabetic nephropathy with hypertension and a 30 percent rating was in effect from October 12, 2004.

In July 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In November 2016, the Board granted the Veteran's appeal for an earlier effective date for PTSD and diabetic nephropathy with hypertension, and remanded the issues of increased initial ratings for these same disabilities as well as the issue of an earlier effective date for TDIU.

In a February 2018 rating decision, the RO, among other things, granted an evaluation of 80 percent for the Veteran's diabetic nephropathy with hypertension from December 12, 2016, creating a staged rating as indicated on the title page.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more closely approximate occupational and social impairment with deficiencies in most areas, but they do not more nearly approximate total occupational and social impairment at any time during the appeal period.

2.  From March 19, 2004 to December 11, 2016, diabetic nephropathy was not manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more.

3.  From December 12, 2016, the Veteran's diabetic nephropathy has not required regular dialysis, or precluded more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

4.  Prior to February 22, 2009, the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period prior from March 19, 2004 to December 11, 2016, the criteria for an initial rating higher than 30 percent for diabetic nephropathy have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7541 (2017).

3.  For the period from December 12, 2016, the criteria for a rating higher than 80 percent for diabetic nephropathy have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7541 (2017).

4. Prior to February 22, 2009 the criteria for a TDIU were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in May 2004, and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2018.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, affording VA examinations in June 2004, February 2010, and March 2018.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his attorney has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115   (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130. 

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (b).

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  While the Veteran's case was certified post the implementation of DSM-5, some of his treatment visits and evaluations were conducted prior to that time and include a relevant GAF score.  The Board will therefore consider these GAF scores in adjudicating the claim, as doing so is advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A private clinical psychologist's report from August 2004 indicated that the Veteran made minimal eye contact, but was cooperative; showed mild psychomotor agitation; was irritable and anxious with constricted but congruent affect; and was oriented to person, place, time and situation.  His long and short term memory were grossly intact, with impaired concentration.  The Veteran reported recurrent nightmares and intrusive thoughts at least 2 or 3 times a week; avoidance of "anything related to Vietnam" and increasing isolation.  The Veteran stated that he cannot be around people because there's no one he can trust.  The psychologist reported that the Veteran had persistent symptoms of increased arousal with severe impairment to concentration, hypervigilance, sleep disturbance, and constant level of irritability with frequent outbursts of anger or rage which has resulted in repeated problems at work.  The Veteran reported repeated problems with his family and increased isolation.  The psychologist assigned a GAF score of 42 for the Veteran's diagnosed PTSD.

A June 2009 PTSD screen noted that the Veteran had nightmares or thought about his stressor when he did not want to; did not try hard not to think about it or go out of his way to avoid situations that remind him of it; was not constantly on guard, watchful or easily startled; but did feel numb or detached from others, activities or his surroundings.

The Veteran's wife stated that over the years she noticed that her husband had become lax in his personal hygiene and she had to force him every day to shower.  She also stated that he would not leave the house or have people over to their house including their families.  She stated that he basically sits in his chair all day long, getting up only to use the bathroom and for food.

A February 2010 VA examination report indicated that the Veteran was not happy and had no desire to do anything.  The Veteran stated that he did not sleep much, getting at most 3 to 4 hours of sleep, and never feels rested.  His concentration was noted to be well below par; he indicated that he did not eat much; and the Veteran stated that sometimes the slightest thing would set him off on a crying spell, but said it had been a year or so since he had one.  He denied suicidal thoughts, but indicated having occasional assaultive thoughts, but none since he stopped working.  The Veteran was reported to have been aware of recent events, his memory was grossly intact, but complained that at times he forgets.  His insight and judgement were fairly good.  The examiner noted a GAF score of 48.

An August 2016 psychology consult noted that the Veteran denied any significant anxiety and stated that his nightmares have decreased in frequency to where he rarely has them now.  The Veteran also reported occasional depressed mood when he thinks about changes in his health and the subsequent limitation.  The  Veteran stated the depression is mild and does not last more than a couple of hours to a day at the most.  The Veteran reported a good relationship with his wife and daughter.  There were no symptoms of hallucinations; no evidence of delusions or bizarre content; speech was noted to be unremarkable; insight and judgment were intact; and the Veteran denied any suicidal ideation or homicidal thoughts.  

A March 2018 DBQ noted that the Veteran's PTSD symptoms are largely in remission and have been for at least 2 years according to his wife.  The examiner indicated that the Veteran's prominent mental health symptoms are related to cognitive decline stemming from 3 transient ischemic attacks and a stroke.  The examiner also noted a traumatic brain injury which occurred in 2001.  The examiner opined that the Veteran's symptoms resulted in total occupational and social impairment, but indicated that this impairment is not related to his PTSD as his PTSD is asymptomatic and does not result in any type of impairment.  The Veteran's wife indicated that she was confident that the Veteran had not had any inpatient psychiatric hospitalizations or need for residential mental health care during the review period.  The Veteran was not oriented to date and his memory for recent and remote events was impaired.  He denied perceptual disturbances in the form of hallucinations, denied paranoia, and there was no evidence of delusional ideations.  Abstract reasoning was impaired due to dementia, but his judgment was okay, and his insight minimal.  The Veteran confabulated when he could not answer a question which the examiner noted was a marker of cognitive impairment.  The examiner opined that the Veteran's PTSD symptoms have largely been quiescent since at least 2012 and do not cause or contribute to any level of current impairment.  The examiner stated that there is insufficient evidence that the Veteran's PTSD symptoms have impaired him beyond 50 percent.

The evidence of record indicates that during the period on appeal, the Veteran's PTSD symptoms have included among other things neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships as is indicated by the Veteran's wife's statements.  The August 2004 psychologist report also noted a GAF score of 42 which denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  While the March 2018 examiner noted that there was insufficient evidence that the Veteran's PTSD symptoms have impaired him beyond 50 percent, this statement is afforded little probative value as it is the VA adjudicators who are charged with making findings of fact and law to determine a client's entitlement to disability benefits and the medical examiners responsibility to provide the disability evaluation.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).

The Veteran is not, however, entitled to a higher, 100 percent rating for the period on appeal.  The VA examination reports and treatment notes do not show that the Veteran experienced the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives, own occupation, or own name.  In fact, VA examination reports and treatment notes indicate that the Veteran consistently denied having delusions and hallucinations.  While the March 2018 DBQ notes symptoms resulting in total occupational and social impairment, the examiner definitively attributed those symptoms to the Veteran's non-service connected disabilities and disease and explained his reasons for doing so based on an accurate characterization of the evidence of record.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).

There is no indication that the Veteran had memory loss when it came to names of close relatives, his former occupation or his own name; and the evidence of record indicates that the Veteran has been able to re-establish a relationship with his wife, which indicates that his social impairment does not more nearly approximate total.  The Veteran's other symptoms and overall impairment reflect that his disability picture more closely approximates those contemplated by the 70 percent schedular rating for PTSD.

The evidence is, thus, at least evenly balanced as to whether the Veteran's symptoms of PTSD more closely approximate occupational and social impairment with deficiencies in most areas.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent, but not higher, for PTSD is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed, or reasonably contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Therefore, referral for extraschedular consideration is not warranted.

B.  Diabetic nephropathy with hypertension

Prior to December 12, 2016, the Veteran's diabetic nephropathy is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.115b, DC 7541, which directs that renal involvement in diabetes mellitus is rated as renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent evaluation.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent evaluation.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, note 1.

The Veteran was afforded a VA examination in June 2004 wherein the examiner noted that the Veteran had denied any nephropathy.  The examiner's review of the lab work from February 2004 noted hemoglobin Alc 7.2 percent, glucose 160, creatinine 1.0, BUN 20, triglycerides 306, HDL 33.3, cholesterol 198, LDL 103.

July 2006 VA treatment notes indicated that the Veteran's creatinine was trending down and that the Veteran was anemic most likely related to kidney dysfunction.

A May 2009 VA examination note indicated that the Veteran did have nephropathy and that his last several laboratory tests showed an increase in albumin and creatinine, although an eye doctor reported no nephropathy.

VA treatment records from May 2012 through December 2015 noted primarily normal to slightly elevated creatinine levels.

December 2016 treatment records note an elevated creatinine level of 1.33 with a BUN of 50. 

During the Veteran's July 2016 videoconference hearing, his wife testified that the Veteran was initially treated with pills prior to switching to injections for his diabetes.  She testified that the Veteran started with injections within the last 7 years and had started treatment for his diabetes in 2000 or 2001, shortly after they had separated.

A March 2018 DBQ reported that the Veteran was not aware that his kidneys are affected by diabetes, and his wife stated that the kidney function has only within the last 6 months been affected by diabetes.  The DBQ noted that the Veteran did have renal dysfunction, but did not require regular dialysis.   The Veteran's symptoms due to renal dysfunction included recurring proteinuria (albuminuria).  He did not have hypertension and or heart disease due to renal dysfunction or caused by any kidney condition; renal tubular disorder was not symptomatic; and he did not suffer from frequent attacks of colic with infection (pyonephrosis).  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections; had not had a kidney transplant or removal; and did not have a benign or malignant neoplasm or metastases related to his diabetic nephropathy.

Based on the foregoing, for the period from March 19, 2004 to December 11, 2016, an evaluation greater than 30 percent for service-connected diabetic nephropathy is not warranted.  A review of the available evidence does not show that there have been symptoms approximating constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling.  The Veteran's creatinine levels were primarily normal with periods of slight elevation, and while the May 2009 examination note reported an increase in albumin, such a symptom is consistent with a 30 percent rating under DC 7101.

For the period from December 12, 2016, an evaluation greater than 80 percent for diabetic nephropathy is not warranted.  VA treatment records from December 2016 note an elevated creatinine level of 1.33 and BUN of 50 which is consistent with an 80 percent rating.  There is no evidence of record that the Veteran's renal dysfunction requires regular dialysis, or precludes more than sedentary activity due to persistent edema and albuminuria; blood urea nitrogen (BUN) more than 80mg%; creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Therefore, referral for extraschedular consideration is not warranted.

Based on the aforementioned, a rating higher than 30 percent for the period from March 19, 2004 to December 11, 2016, and higher than 80 percent from December 12, 2016 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3.

II.  Earlier effective date for TDIU

The Veteran has been granted a TDIU from February 22, 2009.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110 (a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400  (o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. § 3.400 (o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b) (2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

As noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  In this instance, the issue has been raised explicitly and by the evidence of record.  To that end, while a TDIU has been granted from February 22, 2009, the issue of entitlement to a TDIU prior to that date, as part and parcel of the claim for an increased rating for PTSD filed on March 19, 2004, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As noted above, given the Board's grant of an increased rating for PTSD, the Veteran is now in receipt of service connection for PTSD evaluated as 70 percent disabling from March 19, 2004; chronic congestive heart failure, 100 percent disabling from February 21, 2017; diabetic nephropathy with hypertension , 30 percent disabling from March 19, 2004, and 80 percent disabling from December 12, 2016; diabetes mellitus type 2 with erectile dysfunction and bilateral cataracts, 20 percent disabling from March 19, 2004; right lower extremity peripheral neuropathy, 20 percent disabling from February 24, 2009; left lower extremity peripheral neuropathy, 20 percent disabling from February 24, 2009; tinea versicolor, 10 percent disabling from March 19, 2004; left lower extremity peripheral vascular disease, 0 percent disabling from February 24, 2009; and right lower extremity peripheral vascular disease, 0 percent disabling February 24, 2009.  His combined rating from March 19, 2004 is at least 70 percent, with one disability ratable at 40 percent or more, thus the Veteran is eligible for consideration for a TDIU on a schedular basis from this date.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

On his VA 21-8940 application for increased compensation based on unemployability, the Veteran indicated that he became too disabled to work in July 2001 as an installer due to his service connected PTSD. 

His February 2010 VA examiner noted that the Veteran is competent to manage his own funds, but that his PTSD symptoms have affected his work although he was able to be fairly isolated from other people.  Additionally, the Veteran stated that he stopped working in about 2001 due to back and head injuries.

In the March 2018 DBQ, the examiner noted that neither the Veteran nor his wife could recall if the Veteran was employed in 2004 or in 2010.

The question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354   ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The evidence is at least evenly balanced as to whether PTSD rendered the Veteran unemployable since March 19, 2004.  As explained above, the evidence supports a finding that the Veteran's symptoms for his service-connected PTSD most closely approximated deficiencies in occupational and social function throughout the claims period, and is highly probative as to whether the Veteran is able to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.130.  The Veteran has some high school education and occupational experience in construction.  The evidence of record indicates that his PTSD symptoms: limit his ability to interact with the general public or get along with co-workers or peers; impair concentration; and are manifested by a constant level of irritability with frequent outbursts of anger, all of which prevent the Veteran from being able to secure and follow a substantially gainful occupation, particularly in his area of expertise.   Accordingly, the evidence is at least evenly balanced as to whether Veteran's service connected PTSD has precluded him from securing or following a substantially gainful occupation since March 19, 2004.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to February 22, 2009 is warranted.  38 U.S.C. § 5107  (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 30 percent for diabetic nephropathy with hypertension from March 19, 2004 to December 11, 2016; and higher than 80 percent from December 12, 2016 is denied.

A TDIU prior to February 22, 2009, is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


